Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 1 of 7 Page ID #:315




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   CHRIS LANGER,                                     Case № 2:20-CV-05047-ODW (RAOx)
12                        Plaintiff,                   ORDER DENYING MOTION FOR
13          v.                                         DEFAULT JUDGMENT [18]
14   314 NORTH BRAND BOULEVARD,
15   LLC; and DOES 1-10,
16                        Defendants.
17
18                                     I.     INTRODUCTION
19          Plaintiff Chris Langer (“Langer”) moves for entry of default judgment against
20   Defendant 314 North Brand Boulevard, LLC (“Defendant). (See Mot. for Default J.
21   (“Motion” or “Mot.”) 3, ECF No. 18.) For the reasons discussed below, the Court
22   DENIES Langer’s Motion.1
23                                      II.   BACKGROUND
24          Langer requires a wheelchair for mobility and has a van specially equipped with
25   a ramp. (Compl. ¶ 1, ECF No. 1.) He alleges that Defendant owns real property
26   located at 308, 312, and 314 North Brand Boulevard, in Glendale, California. (Id.
27
28   1
      Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 2 of 7 Page ID #:316




 1   ¶ 3.) Langer claims that in July 2019 he went to eat at Hot Wings Café, Sushi on
 2   Brand, and Pho Hut (the “Restaurants”). (Id. ¶ 8.) According to Langer, when he
 3   visited the Restaurants, they failed to provide wheelchair accessible parking. (Id.
 4   ¶ 10.) Langer asserts that the lack of accessible parking at the Restaurants denied him
 5   access to the Restaurants and deter him from returning in the future. (Id. ¶¶ 10,
 6   12–13, 17.) He claims that he will return to the Restaurants to use their services once
 7   there is accessible parking. (Id. ¶ 17.)
 8         Langer filed this action on June 8, 2020, asserting claims under Title III of the
 9   Americans with Disabilities Act (“ADA”) and California state law, relating to his visit
10   to the Restaurants in July 2020.           (Id. ¶ 8.)     The Court declined to exercise
11   supplemental jurisdiction over Langer’s state law claim and dismissed it without
12   prejudice. (Order Declining Suppl. Jurisdiction 10, ECF No. 12.)
13         Langer served Defendant with a Summons and the Complaint on June 22, 2020.
14   (Proof of Service, ECF No. 10.) Defendant failed to answer or otherwise respond to
15   the Complaint and Langer requested entry of default on July 17, 2020. (Req. for Entry
16   of Default, ECF No. 14.) The Clerk entered default on July 20, 2020. (Entry of
17   Default, ECF No. 15.) Langer then filed the present Motion on August 21, 2020.
18   (Mot.)
19                                III.   LEGAL STANDARD
20         Plaintiffs seeking default judgment must meet certain procedural requirements,
21   as set forth in Federal Rule of Civil Procedure (“Rule”) 55 and Central District of
22   California Local Rule (“Local Rule”) 55-1.              See Fed. R. Civ. P. 55; C.D. Cal.
23   L.R. 55-1.   Local Rule 55-1 requires that motions for default judgment include:
24   (1) when and against which party default was entered; (2) identification of the
25   pleading to which default was entered; (3) whether the defaulting party is a minor,
26   incompetent person, or active service member; (4) that the Servicemembers Civil
27   Relief Act, 50 U.S.C. § 3931, does not apply; and (5) that the defaulting party was
28




                                                   2
Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 3 of 7 Page ID #:317




 1   properly served with notice, if required under Rule 55(b)(2). See Vogel v. Rite Aid
 2   Corp., 992 F. Supp. 2d 998, 1006 (C.D. Cal. 2014).
 3         Once the procedural requirements are satisfied, “[t]he district court’s decision
 4   whether to enter a default judgment is a discretionary one.” See Aldabe v. Aldabe,
 5   616 F.2d 1089, 1092 (9th Cir. 1980). Generally, a defendant’s liability is conclusively
 6   established upon entry of default by the Clerk, and well-pleaded factual allegations in
 7   the complaint are accepted as true, except those pertaining to the amount of damages.
 8   See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per
 9   curiam) (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). Still,
10   “[a] defendant’s default does not automatically entitle the plaintiff to a court-ordered
11   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.
12   2002).   Rather, the court considers several factors in exercising its discretion,
13   including: (1) the possibility of prejudice to the plaintiff; (2) the merits of the
14   plaintiff’s substantive claim; (3) the sufficiency of the complaint; (4) the sum of
15   money at stake; (5) the possibility of a dispute concerning material facts; (6) whether
16   the defendant’s default was due to excusable neglect; and (7) the strong policy
17   favoring decision on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th. Cir.
18   1986).
19         A party who has violated the ADA is liable for attorneys’ fees and costs under
20   42 U.S.C. § 12205. Where, on motion for default judgment, a party seeks attorneys’
21   fees and costs pursuant to a statute, those fees are calculated in accordance with the
22   schedule provided by the Court. C.D. Cal. L.R. 55-3. A court may award attorneys’
23   fees in excess of the schedule when the attorney makes a request at the time of the
24   entry of default. Id.
25                                   IV.    DISCUSSION
26         As detailed below, the Court finds that Langer meets the procedural
27   requirements for his Motion. However, the Eitel factors do not support granting
28   default judgment.




                                                3
Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 4 of 7 Page ID #:318




 1   A.    Procedural Requirements
 2         Langer satisfies the procedural requirements for an entry of default judgment.
 3   He states in his Motion and supporting declaration that: (1) default was entered
 4   against Defendant on July 20, 2020; (2) default was entered based on the Complaint
 5   filed on June 8, 2020; (3) Defendant is not a minor, an incompetent person, or a
 6   person in military service; (4) Defendant is not exempt under the Servicemembers
 7   Civil Relief Act; and (5) Langer properly served Defendant on August 21, 2020, via
 8   first class United States mail. (Mot. 1; Decl. of Faythe Gutierrez ¶¶ 2, 5–6, ECF
 9   No. 18–13.) Thus, Langer satisfies the procedural requirements of Local Rule 55-1
10   and Rule 55. See Vogel, 992 F. Supp. 2d at 1006.
11   B.    Eitel Factors
12         The second and third Eitel factors are dispositive here, so the Court begins with
13   them. These two factors, which address the merits of the claims and the sufficiency of
14   the complaint, “require that a plaintiff state a claim on which the [plaintiff] may
15   recover.” Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 499
16   (C.D. Cal. 2003) (alteration in original) (citing PepsiCo, 238 F. Supp. 2d at 1175); see
17   also Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978) (“[F]acts which are not
18   established by the pleadings . . . are not binding and cannot support the judgment.”).
19   Although well-pleaded allegations in the complaint are deemed admitted by a
20   defendant’s failure to respond, “necessary facts not contained in the pleadings, and
21   claims which are legally insufficient, are not established by default.” Cripps v. Life
22   Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning, 572 F.2d
23   at 1388).
24         In this case, Langer seeks relief under the ADA. (See Compl. ¶¶ 19–25.) To
25   prevail on this claim, Langer must show that: (1) “he is disabled within the meaning
26   of the ADA”; (2) “the defendant is a private entity that owns, leases, or operates a
27   place of public accommodation”; (3) “the plaintiff was denied public accommodations
28   by the defendant because of his disability”; (4) “the existing facility at the defendant’s




                                                 4
Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 5 of 7 Page ID #:319




 1   place of business [or property] presents an architectural barrier prohibited under the
 2   ADA”; and (5) removing the barrier is “readily achievable.” Vogel, 992 F. Supp. 2d
 3   at 1007–08 (brackets omitted) (first quoting Molski v. M.J. Cable Inc., 481 F.3d 724,
 4   730 (9th Cir. 2007); and then quoting Parr v. L&L Drive-Inn Rest., 96 F. Supp. 2d
 5   1065, 1085 (D. Haw. 2000)).
 6          First, Langer alleges that he is a paraplegic and he uses a wheelchair for
 7   mobility. (Compl. ¶ 1.) Under the ADA, a “disability” is “a physical or mental
 8   impairment that substantially limits one or more major life activities.” 42 U.S.C.
 9   § 12102(1)(A).      The ADA lists walking as a major life activity.           42 U.S.C.
10   § 12102(2)(A). Thus, Langer has established that he is disabled within the meaning of
11   the ADA.
12          Second, Langer alleges that Defendant owns real property at 308, 312, and
13   314 North Brand Boulevard, or is responsible either jointly or as a necessary party for
14   obtaining relief.    (Compl. ¶¶ 2–4.) Property owners are charged with ensuring
15   compliance with the ADA. 42 U.S.C. § 12182(a). Nevertheless, Langer fails to assert
16   the Restaurants are located at 308, 312, and 314 North Brand Boulevard. (See Compl.
17   ¶¶ 2–3.) Instead, Langer vaguely states that he “went to the property to eat at” the
18   Restaurants without first establishing where the Restaurants are located. (See id. ¶¶ 2–
19   3, 8.) Thus, even accepting his allegations as true, Langer fails to establish Defendant
20   owns, leases, or operates places of public accommodation subject to Title III of the
21   ADA.
22          Third, Langer asserts that when he visited the Restaurants, they failed to
23   provide wheelchair accessible parking. (Id. ¶ 10.) “Architectural barriers” are defined
24   by reference to the ADA Accessibility Guidelines (the “ADAAG”). See Chapman v.
25   Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011). Relevantly, the public
26   accommodation at issue must provide public parking for a plaintiff to establish that
27   the lack of accessible parking creates an architectural barrier under the ADA. See
28   2010 ADAAG § 208.1 (“Where parking spaces are provided, parking spaces shall be




                                                5
Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 6 of 7 Page ID #:320




 1   provided in accordance with [section] 208.” (emphasis added)); see also id. § 208
 2   (setting forth accessibility requirements for parking spaces). Here, Langer’s factual
 3   allegations do not establish the fourth element of his ADA claim (i.e., the existence of
 4   architectural barriers at the defendant’s property). Langer states in conclusory fashion
 5   that the Restaurants “failed to provide wheelchair accessible parking,” without first
 6   establishing that they actually provide public parking. (See, e.g., Compl. ¶¶ 10–12.)
 7   Due to Langer’s failure to allege that the Restaurants provide public parking, he fails
 8   to demonstrate the existence of an architectural barrier under the ADA.
 9         In sum, even accepting the well-pleaded factual allegations in the Complaint as
10   true, Langer fails to state a claim under the ADA. See Cripps, 980 F.2d at 1267
11   (“[N]ecessary facts not contained in the pleadings, and claims which are legally
12   insufficient, are not established by default.” (citing Danning, 572 F.2d at 1388)). The
13   second and third Eitel factors alone demonstrate that default judgment is improper,
14   and the Court need not assess the remaining factors. See Brooke v. Sunstone Von
15   Karman, LLC, No. 8:19-cv-00635-JLS (ADSx), 2020 WL 6153107, at *3 (C.D. Cal.
16   Aug. 25, 2020). However, leave to amend is appropriate because Langer’s failure to
17   state a claim is based on insufficient allegations which could theoretically be cured.
18   Id.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                   V.    CONCLUSION




                                                6
Case 2:20-cv-05047-ODW-RAO Document 21 Filed 02/09/21 Page 7 of 7 Page ID #:321




 1         For the foregoing reasons, the Court DENIES Langer’s Motion for Default
 2   Judgment. (ECF No. 18.) The Court accordingly DENIES Langer’s request for
 3   attorneys’ fees. The default previously entered against Defendant is hereby SET
 4   ASIDE. (ECF No. 15.) If Langer chooses to amend his Complaint to address the
 5   deficiencies identified herein, any amended complaint must be filed and served within
 6   twenty-one (21) days of the date of this Order. Failure to timely amend will result in
 7   dismissal of this action.
 8
 9         IT IS SO ORDERED.
10
11         February 9, 2021
12
13                               ____________________________________
14                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               7
